Citation Nr: 0613290	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-34 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic skin disorder to include scabies.  

2.  Entitlement to service connection for a chronic right hip 
disorder to include trochanter bursitis.  

3.  Entitlement to service connection for a chronic lumbar 
spine disorder to include arthritis.  

4.  Entitlement to service connection for a chronic right 
sciatic nerve disorder to include neuralgia.  

5.  Entitlement to service connection for chronic Type II 
diabetes mellitus claimed as the result of Agent Orange 
exposure.  

6.  Entitlement to service connection for a chronic disorder 
manifested by hair loss claimed as the result of Agent Orange 
exposure.  

7.  Entitlement to an increased disability evaluation for the 
veteran's post-traumatic stress disorder, currently evaluated 
as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1943 to March 1946.  

In October 1999, the Board of Veterans' Appeals (Board), in 
pertinent part, determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
chronic right hip trochanter bursitis, chronic lumbar spine 
arthritis, and chronic right sciatic nerve neuralgia and 
denied the claims.  In January 2001, the veteran moved for 
readjudication of his claims for service connection for a 
chronic right hip disorder, a chronic lumbar spine disorder, 
and a chronic right sciatic nerve disorder under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

This matter came before the Board on appeal from a June 2001 
rating decision of the Louisville, Kentucky, Regional Office 
(RO) which denied an increased disability evaluation for the 
veteran's post-traumatic stress disorder (PTSD).  In April 
2002, the veteran submitted a notice of disagreement with the 
denial of an increased evaluation for his PTSD.  

In November 2002, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a chronic skin 
disorder to include scabies and denied service connection for 
a chronic right hip disorder to include bursitis, a chronic 
lumbar spine disorder to include arthritis, a chronic right 
sciatic nerve disorder to include neuralgia, chronic Type II 
diabetes mellitus claimed as the result of herbicide 
exposure, and a chronic disorder manifested by hair loss 
claimed as the result of herbicide exposure.  In September 
2003, the RO increased the evaluation for the veteran's PTSD 
from 30 to 50 percent.  In September 2003, the RO issued 
statements of the case (SOC) to the veteran and his 
accredited representative which addressed the issues of 
whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic skin disorder to include scabies; service 
connection for a chronic right hip disorder, a chronic lumbar 
spine disorder, a chronic right sciatic nerve disorder, 
chronic Type II diabetes mellitus, and a chronic disorder 
manifested by hair loss; and an increased evaluation for the 
veteran's PTSD.  In September 2003, the veteran submitted an 
Appeal to the Board (VA Form 9) from the denial of the issues 
enumerated in the SOCs.  

The issues of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic skin disorder, to include 
scabies, and an increased evaluation for the veteran's PTSD 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the veteran if further action is required on 
his part.  

In November 1998, the veteran submitted an informal 
application to reopen his claim of entitlement to service 
connection for chronic trench foot.  In January 2004, the 
veteran submitted both an informal application to reopen his 
claim of entitlement to service connection for chronic trench 
foot and an informal claim of entitlement to service 
connection for bilateral hearing loss disability.  It appears 
that the RO has not had an opportunity to act upon the 
application and the claim.  Absent an adjudication, a notice 
of disagreement, a SOC, and a substantive appeal, the Board 
does not have jurisdiction over the issues.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Veterans Law Judge 
cannot have jurisdiction of the issues.  38 C.F.R. § 19.13 
(2005).  The United States Court of Appeals for Veterans 
Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied. 
The Court established that jurisdiction counts.  
Specifically, the Court could not remand a matter over which 
it has no jurisdiction.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  Therefore, the issues are referred to the RO for 
action as may be appropriate.  Black v. Brown, 10 Vet. App. 
279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2005).  




FINDINGS OF FACT

1.  The veteran served in World War II and participated in 
combat with the enemy.  He was awarded both a Bronze Star and 
a Purple Heart as the result of actions performed during 
combat.  

2.  Service connection is current in effect for right upper 
lateral thigh shell fragment wound scar residuals and PTSD.  

3.  A chronic right hip disorder was not manifested during 
wartime service or for many years thereafter.  The veteran's 
chronic right hip trochanteric bursitis has not been shown to 
have originated during active service.  

4.  The veteran's chronic right hip trochanteric bursitis has 
not been shown to be etiologically related to his 
service-connected right upper lateral thigh shell fragment 
wound scar residuals.  

5.  A chronic lumbar spine disorder was not manifested during 
wartime service or for many years thereafter.  The veteran's 
chronic lumbosacral spine degenerative disc disease and 
degenerative arthritis have not been shown to have originated 
during active service.  

6.  The veteran's chronic lumbosacral spine degenerative disc 
disease and degenerative arthritis have not been shown to be 
etiologically related to his service-connected right upper 
lateral thigh shell fragment wound scar residuals.  
7.  A chronic right sciatic nerve disorder was not manifested 
during wartime service or for many years thereafter.  The 
veteran's chronic right sciatic nerve neuralgia has not been 
shown to have originated during active service.  

8.  The veteran's chronic right sciatic nerve neuralgia has 
not been shown to be etiologically related to his 
service-connected right upper lateral thigh shell fragment 
wound scar residuals.  

9.  The veteran was not exposed to Agent Orange during active 
service.  

10.  Chronic Type II diabetes mellitus was not manifested 
during wartime service or for many years thereafter.  The 
veteran's chronic Type II diabetes mellitus has not been 
shown to have originated during active service. 

11.  A chronic disorder manifested by hair loss was not 
objectively shown during active service or any time 
thereafter.  


CONCLUSIONS OF LAW

1.  A chronic right hip disorder to include trochanteric 
bursitis was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2005).  

2.  A chronic right hip disorder to include trochanteric 
bursitis was not proximately due to or the result of the 
veteran's service-connected right upper lateral thigh shell 
fragment wound scar residuals and was not aggravated by that 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2005).  

3.  A chronic lumbar spine disorder to include arthritis was 
not incurred in or aggravated by wartime service and 
arthritis may not be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326(a) (2005).  

4.  A chronic lumbar spine disorder to include arthritis was 
not proximately due to or the result of the veteran's 
service-connected right upper lateral thigh shell fragment 
wound scar residuals and was not aggravated by that 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2005).  

5.  A chronic right sciatic nerve disorder to include 
neuralgia was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2005).  

6.  A chronic right sciatic nerve disorder to include 
neuralgia was not proximately due to or the result of the 
veteran's service-connected right upper lateral thigh shell 
fragment wound scar residuals and was not aggravated by that 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2005).  

7.  Chronic Type II diabetes mellitus claimed as the result 
of Agent Orange exposure was not incurred in or aggravated by 
wartime service and may not be presumed to have been incurred 
as the result of such service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2005).  

8.  A chronic disorder manifested by hair loss claimed as the 
result of Agent Orange exposure was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims of entitlement to service connection for a 
chronic right hip disorder, a chronic lumbar spine disorder, 
a chronic right sciatic nerve disorder, chronic Type II 
diabetes mellitus, and a chronic disorder manifested by hair 
loss, the Board observes that the RO issued VCAA notices to 
the veteran in June 2001 and May 2002 which informed him of 
the evidence generally needed to support a claim of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  The VCAA notices were issued prior to the November 
2002 rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an initial evaluation and/or an 
effective date for the claimed disabilities.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the veteran's claims 
and the notice deficiencies are thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Where a 
veteran served continuously for ninety days or more during a 
period of war and arthritis (degenerative joint disease) 
and/or diabetes mellitus becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for right upper lateral thigh shell 
fragment wound scar residuals and PTSD.  

A.  Right Hip, Lumbar Spine, and Right Sciatic Nerve

The veteran's service medial records do not refer to any 
chronic right hip, lumbar spine, or right sciatic nerve 
disorders or other abnormalities.  At his March 1946 physical 
examination for service separation, the veteran was reported 
to have sustained no wounds and to exhibit no musculoskeletal 
or neurological defects.  A December 1997 Department of the 
Army Board For Correction of Military Records decision 
concluded that the veteran sustained finger and "hip" 
wounds during combat in November 1944 and directed that the 
veteran's military records be amended to reflect that fact 
and that the veteran had been awarded a Purple Heart for his 
wounds.  

The veteran's service personnel records indicate that he was 
awarded the Bronze Star for meritorious achievement during 
combat between November 1944 and May 1945 which included 
service as a platoon runner and his personal exposure to 
enemy artillery, mortar, tank, and small arms fire.  

A November 1986 VA treatment record notes that the veteran 
complained of chronic radiating low back pain of two months' 
duration.  A December 1986 VA treatment record states that 
the veteran complained of chronic back pain.  A March 1987 VA 
treatment record conveys that the veteran exhibited chronic 
hip pain.   An October 1997 VA treatment record states that 
an impression of "questionable right sciatica" was 
advanced.  

In a January 13, 1998 written statement, the veteran conveyed 
that he had "a brace for his back and hip made" by Drs. 
Rash and Gore, his now deceased private physicians.  The 
veteran submitted photocopies of a back brace labeled 
"1946."  In a January 17, 1998 written statement, the 
veteran advanced that he had experienced chronic right hip, 
back, and right sciatic pain since sustaining his November 
1944 right hip wound.  A January 1998 written statement from 
the veteran's sister reports that the veteran was 
"crippled" by back and leg pain.  She stated that the 
disabilities had rendered the veteran totally disabled since 
November 19, 1944.  

At a June 1998 VA examination for compensation purposes, the 
veteran complained of chronic right hip and radiating low 
back pain.  He reported that he had sustained a superficial 
right hip shrapnel wound during combat in November 1944 and 
initially experienced radiating back pain in April or May 
1946.  The examiner reported that the claims file had been 
reviewed and there were "no records of" any hip trauma, 
spinal trauma, complaints, or surgery.  Contemporaneous X-ray 
studies of the lumbosacral spine and the right hip revealed 
lumbosacral degenerative disc disease and degenerative 
arthritis and no hip abnormalities.  The veteran was 
diagnosed with well-healed right hip area superficial shell 
fragment wound residuals "without sequelae," right hip 
trochanter bursitis, lumbosacral spine degenerative 
arthritis; and right sciatic nerve neuralgia.  The VA 
physician commented that:

I have been asked to render an opinion as 
to the veteran's current back condition 
in relation to his hip problem.  The 
right hip problem is one of trochanteric 
bursitis, chronic, and is unrelated to 
the shrapnel wounds suffered in 1944.  
The sciatic neuralgia on the right and 
the degenerative arthritis, minimal, of 
the lumbosacral are separate entities and 
are in no way related to the back 
condition or hip condition.  In other 
words, there is no relationship of his 
back condition to the trochanteric 
bursitis of the right hip.  

In a July 1998 Appeal to the Board (VA Form 9), the veteran 
asserted that he "lived in a wet fox hole for several 
months" and developed lumbar spine arthritis and right 
sciatic neuralgia.  In a September 1998 written statement, 
the veteran reiterated that he had suffered from right hip 
trochanteric bursitis, lumbar spine arthritis, and right 
sciatic nerve neuralgia since 1944.  

At a November 1998 hearing before a Veterans Law Judge 
sitting at the RO, the veteran testified that he believed 
that his chronic right hip, lumbar spine, and right sciatic 
nerve disabilities arose either from his service-connected 
right lower extremity shell fragment wound residuals or the 
physical hardships which he experienced during combat in 1944 
and 1945.  He stated that he initially experienced chronic 
right hip, back, and right lower extremity pain in 1944.  The 
veteran related that he had been given a back brace in 1946 
by his long-deceased private physician.  The veteran's wife 
testified that she had met the veteran in 1950.  She recalled 
that the veteran had experienced chronic right hip, back, and 
right leg pain for the preceding 48 years.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran has advanced on appeal that he injured his right hip, 
lumbar spine, and right sciatic nerve when he was hit in the 
right leg by shrapnel and/or as the result of the physical 
hardships which he experienced while in combat in 1944 and 
1945.  The veteran's service medical records make no 
reference to a right hip, lumbar spine or right sciatic nerve 
injury.  The veteran's service separation examination 
reflects that relevant findings were normal.  The veteran's 
statements as to his alleged inservice right hip, lumbar 
spine, and right sciatic nerve injuries are consistent with 
the circumstances, conditions, and hardships of his service 
in European Theater of Operations during World War II.  
Therefore, the Board finds that the veteran sustained right 
hip, lumbar spine, and right sciatic nerve injuries during 
active service.  38 U.S.C.A. § 1154(b) (West 2002).  

The provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not 
eliminate the need for medical-nexus evidence.  They merely 
reduce the evidentiary burden on combat veterans as to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service. Clyburn v. West, 12 Vet.App. 
296, 303 (1999); see also Libertine v. Brown, 9 Vet.App. 521, 
523-24 (1996).  

Given this fact, it is next necessary to determine whether 
the veteran's chronic right hip trochanteric bursitis, right 
lumbosacral spine degenerative disc disease and degenerative 
arthritis, and right sciatic nerve neuralgia are 
etiologically related to his inservice injuries.  No 
competent medical professional has attributed the onset of 
the veteran's current disabilities to either his inservice 
injuries or his service-connected right lower extremity shell 
fragment wound residuals.  The VA examiner at the June 1998 
VA examination for compensation purposes expressly determined 
that the veteran's right hip trochanter bursitis was not 
etiologically related to his service-connected right lower 
extremity shell fragment wound residuals.  

Indeed, the veteran's claims are supported solely by his 
wife's and his own testimony and written statements.  The 
Court has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In the absence of any competent 
evidence that either a chronic right hip disorder, a chronic 
lumbar spine disorder, or a chronic right sciatic nerve 
disorder was manifested during or approximate to active 
service; otherwise originated during active service or 
secondary to the veteran's service-connected disabilities; or 
the claimed disabilities increased in severity beyond their 
natural progression as the result of his service-connected 
disabilities, the Board finds that a preponderance of the 
evidence is against service connection for these 
disabilities.  

B.  Diabetes Mellitus

Initially, the Board observes that the veteran contends that 
he may have been exposed to Agent Orange during treatment in 
Germany for a parasitic skin disorder in 1945.  Agent Orange 
was a chemical defoliant used by the United States Armed 
Forces in Vietnam during the 1960's to clear dense jungle 
land.  Nehmer v. U.S. Veterans' Admin., 712 F.Supp. 1404, 
1407 (N.D.Cal., 1989).  The Board will take judicial notice 
that Agent Orange is an herbicide.  Thus, it would not be 
used to treat a pest based skin disorder.  Given these facts, 
the Board finds that the veteran's contentions as to possible 
Agent Orange exposure in the 1945 to be implausible.  
Therefore, they will not be further addressed.  

A March 1991 VA treatment record states that the veteran 
complained of thirst, increased urination, and vision 
changes.  An impression of Type II diabetes mellitus was 
advanced.  In his August 1991 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
reported that he had been treated for diabetes mellitus at a 
VA medical facility since approximately 1984.  

At the November 1998 hearing before a Veterans Law Judge 
sitting at the RO, the veteran testified that he had been 
treated for a skin disorder with 
dichlorodiphenyltrichloroethane (DDT) "after the war 
ended."  

At a September 2000 VA examination for compensation purposes, 
the veteran reported that he had been a diabetic for 12 to 14 
years.  In a June 2001 written statement, the veteran 
reported that he had diabetes mellitus for the past 15 years.  

The clinical documentation of record reflects that the 
veteran was initially diagnosed with Type II diabetes 
mellitus in 1991, approximately 45 years after service 
separation.   The veteran asserts that he was treated with 
DDT for a parasitic skin disorder in 1945 following the end 
of World War II and developed Type II diabetes mellitus as a 
consequence.  No competent medical professional has advanced 
an opinion as to the etiology of the veteran's diabetes 
mellitus.  

The veteran's claim for service connection is supported 
solely by his own written statements.  He does not allege 
that the claimed disorder arose during combat.  He clearly 
could not have been exposed to Agent Orange during World War 
II or for a pest related issue.  His lay statements are not 
competent to establish entitlement to service connection for 
diabetes mellitus.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In the absence of any competent evidence that 
the veteran's chronic Type II diabetes mellitus was 
manifested during or approximate to active service; otherwise 
originated during active service or secondary to the 
veteran's service-connected disabilities; or increased in 
severity beyond its natural progression as the result of his 
service-connected disabilities, the Board finds that a 
preponderance of the evidence is against the claim.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

C.  Hair Loss

The veteran's service medical records do not make any 
reference to a chronic disorder manifested by hair loss.  In 
written statements dated in October 1994 and December 1995, 
the veteran advanced that he was "painted" with DDT for 
several weeks while stationed in Germany which caused him to 
become bald.  In an August 1996 written statement, the 
veteran indicated that he had experienced "a bald itchy 
head" since being treated for scabies in "1945 at war's 
end."  

In a November 1996 written statement, the veteran clarified 
that he had been bald since the age 19 due to his inservice 
treatment with DDT.  At the September 2000 VA examination for 
compensation purposes, the veteran's head was observed to 
appear normal.  

A chronic disorder manifested by hair loss was not 
objectively shown during active service or at any time 
thereafter.  Absent a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the instant claim is denied.  


ORDER

Service connection for a chronic right hip disorder to 
include trochanter bursitis is denied.  

Service connection for a chronic lumbar spine disorder to 
include arthritis is denied.  

Service connection for a chronic right sciatic nerve disorder 
to include neuralgia bursitis is denied.  

Service connection for chronic Type II diabetes mellitus 
claimed as the result of Agent Orange exposure is denied.  

Service connection for a chronic disorder manifested by hair 
loss claimed as the result of Agent Orange exposure is 
denied.  




REMAND

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
chronic skin disorder to include scabies.  A February 2003 
written statement from the Evansville, Indiana, Vet Center 
reflects that the veteran reported that he had scabies during 
combat.  The veteran advances that his chronic PTSD has 
increased in severity.  

The veteran was last afforded a VA psychiatric examination 
for compensation purposes in February 2000.  The February 
2003 written statement from the Evansville, Indiana, Vet 
Center indicates that the veteran had increased problems with 
concentration and anger.  The VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
No. 04-181 (Vet. App. Mar. 31, 2006).  On remand, the veteran 
should be given appropriate notice with regard to his 
application to reopen a claim of service connection for a 
chronic skin disorder to include scabies.  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not provided with adequate notice with regard 
to his claims under Dingess/Hartman.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, 
No. 04-181 (Vet. App. Mar. 31, 2006), 
relating to notice in a claim to reopen, 
are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
current treatment of his chronic skin and 
psychiatric disabilities including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
then contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  
3.  Then request copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after May 2002, not 
already of record, for incorporation into 
the record.

4.  Then schedule the veteran for VA 
examinations for compensation purposes to 
accurately determine the current 
existence and etiology of any chronic 
skin disorder, including scabies, and 
current nature and severity of his 
service connected PTSD.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

An examination report should include a 
full psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  An examiner should 
specifically comment on the impact of the 
veteran's PTSD upon his social and 
industrial activities including his 
employability.

The examiner or examiners should advance 
an opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified chronic skin disability, 
including scabies or residuals thereto, 
had its onset during active service; is 
etiologically related to the veteran's 
inservice combat experiences; or is in 
any other way causally related to active 
service.  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report(s) should specifically state that 
such a review was conducted.  

5.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to service 
connection for a chronic skin disorder to 
include scabies and the veteran's 
entitlement to an increased evaluation 
for his PTSD.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOCs.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


